Citation Nr: 1521088	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-06 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to December 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2011 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2015, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  The record was held open for 60 days to submit additional evidence.  No additional evidence was received regarding this claim.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with bilateral hearing loss during the pendency of this appeal, as reflected in a March 2011 VA audiological treatment record.  At this time, he was prescribed bilateral hearing aids.  While a subsequent VA opinion rendered in January 2013 failed to relate the Veteran's bilateral hearing loss to service, during his January 2015 Board hearing, the Veteran testified that his VA audiological treatment provider had opined that his hearing loss was indeed related to service and that he intended to request his treatment provider to transcribe this opinion in an upcoming March 2015 VA audiological treatment appointment.  (The March 2015 appointment was the first available when he requested the appointment some time prior to his Board hearing).  However, the Veteran's VA treatment records were last obtained in June 2014 and thus this March 2015 treatment, to include the requested medical opinion, is not of record.  As VA's duty to assist encompasses an affirmative duty to obtain all potentially favorable medical evidence, a remand to obtain the Veteran's recent VA treatment records is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated since June 2014, including from the VA Medical Centers in both Atlanta, Georgia and Central Alabama.

2.  Then, readjudicate the service connection claim for hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

